Citation Nr: 0809241	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the right hip, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
adjustment disorder with depressed mood, associated with 
degenerative disease of the lumbar spine, currently evaluated 
as 50 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disorders 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).  In a an April 2006 rating decision, the RO 
denied a claim for an increased disability rating for 
degenerative joint disease of the right hip; and increased 
the assigned rating from 30 to 50 percent for adjustment 
disorder with depressed mood, associated with degenerative 
disease of the lumbar spine.  In an August 2006 rating 
decision, the RO denied the veteran's claim for TDIU, and the 
veteran perfected an appeal as to that denial as well. 
  

FINDINGS OF FACT

1.  The evidence shows that veteran's degenerative joint 
disease of the right hip does not cause ankylosis of the hip, 
flail joint, or impairment of the thigh or femur, or 
significant limitation of motion caused by arthritis or 
functional loss due to pain or other pathology.
 
2.  The evidence establishes that the veteran's adjustment 
disorder with depressed mood is productive of impairment with 
no more than deficiencies in most areas resulting in an 
inability to establish and maintain effective relationships.

3.  The veteran has four years of high school education and 
at least one year of college; he has been attending a 
technical college and concurrently working part-time as a 
janitor.

4.  The veteran's service-connected disability consists of: 
(a) Adjustment disorder with depressed mood, now evaluated as 
70 percent disabling; (b) Degenerative disease of the lumbar 
spine, evaluated as 40 percent disabling; (c) Hypertension, 
evaluated as 10 percent disabling; (d) Degenerative joint 
disease of the right hip, evaluated as 10 percent disabling; 
(e) Right S1 radiculopathy, evaluated as 10 percent 
disabling; and (f) Erectile dysfunction associated with 
hypertension, evaluated as zero percent disabling.

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the service-
connected disability, and his education and occupational 
experience.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 
(2007).

2.  The criteria for a disability rating of 70 percent rating 
for adjustment disorder with depressed mood, but no higher, 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R . Part 4, Diagnostic Code 9434 (2007).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 3.342, 4.16, 4.19 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by way of a number of 
letters sent to the veteran between February 2006 and January 
2007.  These notice letters fully addressed all notice 
elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for an increased rating, as well as for 
TDIU.  The veteran was also notified of his and VA's 
respective duties for obtaining evidence, and was asked to 
submit evidence and/or information in his possession to the 
AOJ.  

Some of the notice letters were sent before the initial AOJ 
decisions in this matter.  To the extent that any such letter 
was sent after the initial decision, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but, after 
appropriate notice was provided, the AOJ also readjudicated 
the case as to the appealed claims, and issued subsequent 
statements of the case, and a supplemental statement of the 
case in May 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ).  Also, 
in letters sent to the RO, the veteran's representative has 
shown knowledge of the requirements which appropriate VCAA 
notice is designed to provide.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the February 2006 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board is 
aware that the February 2006 VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  Here, the veteran's May 2006 Notice 
of Disagreement reflects his familiarity with the applicable 
diagnostic criteria, as he specifically requested a 20 
percent evaluation for his right hip disorder and a 70 
percent evaluation (which has been granted in this decision, 
as described below) for his psychiatric disorder.  

Moreover, the veteran's VA examinations involved such studies 
as range of motion testing and the assignment of GAF scores 
that paralleled the relevant diagnostic criteria.  These 
studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's June 
2007 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the August 2006 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in May 2007, representing VA action in terms of post-
notification readjudication that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In regard to the present claims for increased evaluations 
adjudicated below, the Board finds that the veteran is not 
prejudiced by a decision at this time.  In addressing the 
claims decided below, any question of appropriate notice 
pursuant to Dingess is either mooted by denial, or in the 
case of a grant, will be addressed by the RO.  
 
The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision, because thereafter, other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to his 
specific claims throughout the appeal in the statements of 
the case and supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA medical records of 
treatment.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with these claims.  The veteran was 
provided opportunities to testify at a hearing before the 
Board in September 2007.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
 


II.  Increased Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  
  
The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

A.  Degenerative Joint Disease of the Right Hip

The RO has evaluated the degenerative joint disease of the 
right hip under rating criteria for evaluating the 
musculoskeletal system found at 38 C.F.R. § 4.71a (2007).  
The RO has assigned a 10 percent disability rating for 
degenerative joint disease of the right hip under Diagnostic 
Codes 5255-5003, based on a finding that evidence shows 
impairment of the femur and degenerative joint disease.  See 
38 C.F.R. § 4.27.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5255 provides for 
assignment of ratings for impairment of the femur (fracture, 
or malunion).  For impairment due to malunion of the femur, 
with knee or hip disability, slight disability warrants a 10 
disability rating; moderate disability warrants a 20 percent 
disability rating; and marked disability warrants a 30 
percent disability rating.  Diagnostic Code 5255 provides for 
the assignment of a 60 percent evaluation for either fracture 
of surgical neck of the femur with false joint, or for 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  Finally, assignment of an 80 
percent evaluation (maximum assignable under this code) is 
warranted for a spiral or oblique fracture of shaft or 
anatomical neck of the femur, with nonunion, and loose 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The normal range of motion of the hip is to 125 degrees of 
flexion, and to 45 degrees of abduction. 38 C.F.R. § 4.71, 
Plate II (2007).  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 to 5253 (2007), discussed below, 
provide criteria for rating hip and thigh disabilities on the 
basis of limitation of motion.  

An evaluation under Diagnostic Code 5250 requires ankylosis 
of the hip. 38 C.F.R. § 4.71a, Diagnostic Codes 5250.  
Diagnostic Code 5251 provides a rating of 10 percent for 
limitation of extension .  Diagnostic Code 5252 provides a 10 
percent rating for limitation of flexion to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees. A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

The report of an August 2005 VA examination shows that the 
veteran reported complaints of activity related daily lower 
lumbar back pain that radiates into both hips.  He had 
intermittent pain that radiates down the posterior thigh to 
the knee, but of a non-dermatomal distribution.  He denied 
having any persistent paresthesias of the lower extremities.  

On examination of the hips, the examiner made findings of 
normal appearing hips, bilaterally, which were nontender to 
palpation on examination.  Both hips revealed full range of 
motion without restricted range of motion to pain on range of 
motion. The veteran was able to flex each hip to 100 degrees 
without pain; to extend/adduct each hip zero degree without 
pain; to internally rotate/externally rotate both hips to 45 
degrees without pain; and to abduct each hip to 45 degrees, 
bilaterally, without pain.  The examiner reported finding no 
weakness, fatigability, or discoordination with repetitive 
stressing against resistance in either hip.  The functional 
range of motion was unchanged following repetitive stressing, 
and equal to active range of motion.  

The report contains an impression of remote right hip strain, 
degenerative joint disease.  The examiner noted that the 
veteran denied needing an assistive device for the right hip.  
With respect to the effects of the right hip on daily 
activities, the examiner noted that the primary right hip 
complaints were related to the veteran's back condition.  The 
examiner noted that there was no pain on range of motion; no 
limitation with repetition; no flare-ups to cause limitation; 
and no evidence of joint instability.  An associated 
radiology report contains an impression of minimal 
degenerative changes about the right hip.

The report of a March 2006 VA examination shows that the 
veteran reported that pain in his hip had become constant and 
he now rated it at a level of 8 on a scale of 10.  He 
reported having trouble with prolonged walking, standing or 
running.  He was able to do his job, but this was limited to 
vacuuming because of limits on lifting weight.  He reported 
having increased pain with repetitive use of his hip.  

On examination, there was no tenderness over the hip.  The 
veteran was able to abduct the right hip to 45 degrees, and 
to flex that hip to 115 degrees.  With repetition, there was 
no additional loss in range of motion due to pain, fatigue, 
weakness, or incoordination.  The examination report contains 
a diagnosis of degenerative arthritis of the right hip.

On review of the foregoing evidence, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
for the service-connected degenerative joint disease of the 
right hip under any relevant diagnostic criteria.  Initially, 
the Board points out that in a March 2007 rating decision, 
the RO granted service connection for right S1 radiculopathy 
(claimed as meralgia paresthetica).  That grant was based on 
medical evidence including March 2007 electromyogram (EMG) 
testing conclusions of mild active right S1 radiculopathy and 
no evidence of right lateral femoral cutaneous neuropathy.  
The veteran has not appealed the rating assigned in the March 
2007 rating decision.  Therefore any associated neurological 
symptomatology involving the right hip is not for evaluation 
here.  
 
The 10 percent evaluation for degenerative joint disease of 
the right hip is based on evidence of pain with limitation of 
motion with a diagnosis of degenerative joint disease.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not 
show limitation of flexion of the right thigh to 30 degrees, 
or limitation of abduction beyond 10 degrees, which are the 
criteria for a higher evaluation for the right hip under 
Diagnostic Codes 5252 or 5253.  Thus an evaluation greater 
than 10 percent is not warranted for the right hip under 
those codes.  Because the right hip disability is already 
assigned the maximum rating assignable under Diagnostic Code 
5251-10 percent-a higher rating is not allowable for 
limitation of extension of the thigh.

On VA examination, the veteran complained of pain with 
movements.  However, there was no objective evidence of 
weakness, fatigability, decreased endurance, or 
incoordination.  Thus, the Board finds that a higher 
evaluation for additional disability based on functional loss 
is not appropriate.  See DeLuca, supra.; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007).

There is no evidence of impairment of the femur, flail hip 
joint, or ankylosis of the right hip.  Therefore Diagnostic 
Codes 5255, 5254, or 5250 are not for application. In sum, 
the Board concludes that an evaluation in excess of 10 
percent for the right hip disability is not warranted.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, a disability rating in excess of 10 
percent for degenerative joint disease of the right hip is 
not warranted, and therefore denied.  See 38 C.F.R. § 4.7.  

B.  Adjustment Disorder With Depressed Mood

The veteran's adjustment disorder with depressed mood is 
assigned a 50 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  According to 38 C.F.R. § 
4.126(a), a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2007).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9434) (2007).

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows that Global Assessment of 
Functioning (GAF) scores have been assigned after the filing 
of the veteran's claim for an increase.  The Board notes that 
an examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  However, a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  

VA treatment records include the report of a March 2005 
mental status examination.  At that time the veteran was 
well-groomed and casually-dressed.  He had moderate eye 
contact, and was slow to respond to questions and tasks.  He 
manifested a depressed mood and affect.  His speech was low 
in volume and rate, with a flat rhythm.  His thought process 
was goal directed but somewhat vague, circumferential in 
responses.  He had suicidal ideation but without plans or 
intentions of suicide; and he had no homicidal ideation.  The 
examiner noted that the veteran abused alcohol as an aid in 
coping, and that the veteran had a good support network at 
home and church.  He showed good judgment.  The report 
contains a diagnostic impression of major depressive 
disorder, alcohol abuse, rule out OCD (obsessive compulsive 
disorder).  The report records that a Global Assessment of 
Functioning (GAF) score was 41.

The report of a July 2005 VA mental disorders examination 
shows that the veteran reported complaints of being more and 
more emotional over the previous months.  He reported that 
much of his depression was due to being unemployed.  He 
reported that his appetite was diminished, he had problems 
sleeping at night, and he was depressed every day.  He 
reported considerable anhedonia and diminished libido.  He 
had suicidal ideation without intent, but reported he had a 
history of attempts.  He denied any homicidal ideation.  

The examiner noted that the veteran had been married for two 
years in his second marriage.  The veteran reported he was 
working part-time and attended school.  He reported that he 
does not visit anyone, and spends much of his time working in 
his garage drinking beer.  

On mental status examination, the veteran was casually 
groomed, cooperative, and appeared rather dysphoric.  His 
speech was within normal limits in rate and rhythm.  His mood 
was depressed, and affect was appropriate to content.  His 
thought processes and associations were logical and tight, 
with no loose associations or confusion.  Memory was grossly 
intact and he was oriented in all spheres.  He reported no 
hallucinations or delusions.  His insight was somewhat 
limited in judgment and was adequate.  The examiner opined 
that the veteran was not in need of psychiatric 
hospitalization.  

The report contains a diagnosis of adjustment disorder with 
depressed mood secondary to right hip and back problem.  The 
report records that a GAF score was 46.  The examiner opined 
that the veteran's depression did not preclude employment.  
The examiner concluded that the veteran indicated he had some 
social isolation, but no impairment in thought processing or 
communication.  The examiner opined that there were some 
characteristics associated with borderline personality 
disorder; and some obsessive compulsive qualities, both of 
which complicate the veteran's clinical picture.

The report of a March 2006 VA examination shows that the 
veteran reported having difficulties with his wife and 
anxiety with crowds.  He had diminished appetite and problems 
sleeping.  He had been married for three years to his second 
wife, who by the veteran's account, worked to avoid provoking 
his temper.  He was working part-time for the state as a 
janitor.  One day his boss sent him home after noticing the 
veteran's aggression.  The veteran was attending school at a 
technical college, and his grade point average most recently 
was 2.7.  When not at work, he spends time outside or 
watching television, but he visits with no one.  He denied 
drinking alcohol since the beginning of the year; and last 
used marijuana in the previous year.

On examination, the veteran was casually groomed and 
cooperative.  He made little eye contact and slumped in his 
chair.  He appeared dysphoric.  He was occasionally 
circumstantial, and his speech was within normal limits in 
rate and rhythm.  His mood was depressed, and affect was 
appropriate to contact.  His thought processes and 
associations were logical and tight.  There were no loose 
associations or confusion.  The veteran was oriented and 
memory was grossly intact.  He reported no hallucinations or 
delusion.  The veteran reported some suicidal ideation but no 
intent, and he denied homicidal ideation.  

The report contains a diagnosis of adjustment disorder with 
depressed mood.  The report records that a GAF score was 42.  
The examiner noted that the veteran was currently working and 
attending school, however, the examiner opined that it was 
unclear how long the veteran would be able to maintain both 
activities. 

Review of the foregoing evidence shows that the veteran's 
reported psychiatric symptoms has included problems with 
alcohol use, significant social anxiety and isolation, sleep 
difficulties, problems with appetite, anhedonia, dysphoria, 
and diminished libido.  He reported symptoms such as suicidal 
ideation without intent, avoidance, social detachment, and 
occasional uncontrolled temper.  Examination findings show 
that the veteran was dysphoric and depressed, made little eye 
contact, and had some suicidal ideation without intent.  

The clinical evidence shows that the veteran's symptoms were 
serious, as reflected in findings including the GAF scores 
assigned ranging from 41 to of 46, and most recently 42.  
Those scores reflect serious symptoms (to include suicidal 
ideation), or serious impairment in social, occupational, or 
school functioning (to include having no friends, and an 
inability to keep a job).  

After resolving all doubt remaining in favor of the veteran, 
and comparing the veteran's symptoms to the provisions of the 
rating schedule, the Board finds for the above reasons that 
the criteria for a 70 percent rating for adjustment disorder 
with depressed mood, are more nearly approximated.  See 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2007). 

The Board finds that the evidence viewed in its entirety, 
however, does not show that the veteran's adjustment disorder 
with depressed mood is productive of total occupational and 
social impairment.  There is no evidence of symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.
  
The Board also notes that the veteran most recently was 
married and had been for three years, and was working part-
time while attending technical college.  Review of the 
included school records shows that the veteran was not 
unsuccessful in his academic endeavors and was able to work 
part-time while pursuing that education.  There is only one 
indication of a potential outburst at his employment.

The veteran did not have any symptoms ordinarily associated 
with total social and occupational impairment, such as those 
described above.  More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  Therefore, a rating higher 
than 70 percent is not warranted.  

Again, as the veteran has submitted no evidence showing that 
his service-connected disorder markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

In summary, based on the evidence of record, the Board finds 
that the veteran's adjustment disorder with depressed mood 
warrants a 70 percent disability rating, but no more; as the 
preponderance of evidence is against an evaluation in excess 
of 70 percent for adjustment disorder with depressed mood.  
38 C.F.R. § 4.7.

III.  TDIU 

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  Marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone. See 38 C.F.R. § 4.16(b).
 
In this case, the veteran's service-connected disabilities 
consist of:

1.  Adjustment disorder with depressed mood, now 
evaluated as 70 percent disabling; 

2.  Degenerative disease of the lumbar spine, 
evaluated as 40 percent disabling; 

3.  Hypertension, evaluated as 10 percent 
disabling; 

4.  Degenerative joint disease of the right hip, 
evaluated as 10 percent disabling;

5.  Right S1 radiculopathy, evaluated as 10 percent 
disabling; and

6.  Erectile dysfunction associated with 
hypertension, evaluated as zero percent disabling.  

The 70 percent evaluation for adjustment disorder with 
depressed mood meets the threshold criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a).  See 38 C.F.R. § 4.16(a).  Therefore, the remaining 
question is whether the service-connected disabilities, in 
and of themselves, preclude the veteran from securing or 
following a substantially gainful occupation.  Id.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his July 2006 
application, he reported he was presently employed in 
janitorial work, working 20 hours per week.  He indicated 
that he last worked full time was in 2004, and his disability 
affected his full-time employment starting in January 2004.  
He indicated that the most he had earned was $22,000 in 2003, 
and that he earned $6,720.00 over the last twelve months.  He 
was presently employed earning $560.00 per month.  He 
indicated that his education included four years of high 
school and one year of college.  

A report dated in July 2006 from the veteran's current 
employer (VA form 21-4192), shows that the veteran was 
currently working.  With respect to a query of whether time 
was lost during the previous 12 months, due to disability, 
the employer noted "adjusts schedule accordingly."  
Regarding concessions, if any, made for age and disability, 
the employer noted "adjustment to schedule made on a day-to-
day basis."  

There is also evidence that the veteran recently has attended 
college.  A transcript report from Pulaski Technical College 
dated in August 2006 shows that the veteran had attended that 
college in fall semester of 1998; and then from summer 
semester 2005 to fall semester 2006, taking multiple courses 
each semester including summers.  The report showed that the 
veteran received failing grades in fall of 1998, but received 
mostly above average or high grades (B or A) during the 
second period of attendance.
 
VA examiners have addressed the veteran's ability to secure 
or follow a substantially gainful occupation due to 
impairment resulting from his service-connected disabilities.  
The examiner at the July 2005 mental disorders examination 
opined that he did not believe the veteran's depression 
precluded employment.  The March 2006 psychiatric examiner 
noted that the veteran worked part-time and attended school 
where his last grade point average was 2.7.  That examiner 
noted though that it was unclear how long the veteran could 
maintain both activities.  During the March 2006 examination 
of the veteran's back and right hip, that  examiner noted 
that the veteran was able to perform his occupation 
satisfactorily, with some limitations.  

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  To the extent that the competent medical 
evidence of record addresses employability, such evidence 
reflects the capacity to perform at least sedentary 
employment.

The Board is aware of the veteran's claimed difficulties in 
seeking and maintaining substantially gainful employment.  
That having been said, the veteran, as a layperson, is unable 
to provide competent testimony as to matters which require 
medical expertise, such as the nature, extent, and etiology 
of his disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Additionally, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran is free to reopen his claim at any time.  
Certainly the Board is aware of the comment from the March 
2006 examiner that it was unclear how long the veteran could 
maintain his activities in view of his disability symptoms.  
At the current time, however, the evidence does not support 
the finding that he cannot maintain his activities.

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right hip, is denied.
 
A 70 percent rating, and no more, is granted for adjustment 
disorder with depressed mood, subject to the controlling 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


